EXHIBIT 21.01 Subsidiaries of Registrant Name of Entity Jurisdiction of Incorporation or Organization PDF Solutions GmbH Germany PDF Solutions KK Japan PDF Solutions S.A.S. France PDF Solutions Semiconductor Technology (Shanghai) Co. Ltd. China PDF Solutions Semiconductor Technology (Korea) Limited Korea PDF Solutions InternationalServices, Inc. Delaware PDF Solutions Asia Services, Inc. Delaware PDF Solutions Semiconductor Technology Taiwan Ltd. Taiwan PDF Solutions Pacific Services, Inc. Delaware PDF Solutions Semiconductor Technology (Singapore) Pte. Ltd. Singapore
